WiNsnow, C. J.
It being undisputed that Hoenig did not 'have a marketable title to the Bruss lot when the contract was made, there are but four propositions which are deemed nec-*254cssary to decide in tbis case, and they may be briefly stated as follows:
1. There is sufficient evidence to sustain the finding that the deed in question was never delivered to or accepted by the plaintiff’s intestate.
2. Under the circumstances shown, more than a reasonable time had elapsed before the commencement of this action in which to perfect the title to the property in question.
3. The title not having been perfected within a reasonable time, the intestate was entitled to refuse to accept the deed and to recover back not only the money deposited in the bank, but the $50 paid to the defendant Hoenig.
4. Interest should not have been allowed on the money deposited from August 30th, because it is manifest that the intestate had no right to the return of the money until the “reasonable time” had elapsed within which it was understood that Hoenig was to perfect the title. It is not easy to say just when the reasonable time elapsed. It seems evident that it ought not to be held to have elapsed prior to the first week in October, and even after that time there was evidently considerable negotiation between the parties, and it seems quite certain that if the title could have been then made good the-deed would have been accepted. Under the circumstances the only satisfactory course seems to be to allow interest on the-$1,400 only from November 16th, the date of the commencement of the action. The judgment must be modified as of the date of its rendition by deducting therefrom $17.50, and-as so modified affirmed, with costs.
By the Court. — It is so ordered.